Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 6/2/2022. 
Claims 1-23 are pending in the case. Claims 22 and 23 are new.

Response to Arguments 
Applicant's arguments and amendments with regards to the 35 U.S.C. § 112(a) rejection of claim(s) 1-21 have been fully considered and are persuasive. The 35 U.S.C. § 112(a) rejection of claim(s) 1-21 is respectfully withdrawn.

Applicant’s arguments and amendments with regards to the 35 U.S.C. § 102 and 103 rejection of claim(s) 1-21 have been considered, but are not persuasive. Applicant argues that the amended claims are allowable due to the following:
Regarding claim(s) 1, applicant argues “Cote discloses only that the dynamic layout template is provided to the user device after the user device sends a dynamic layout template request. See Cote at [0034]-[0040]. Importantly, Cote does not disclose any techniques for "determining that the first template file has been updated" and then "detecting a first application event" that the downloaded and updated "template file associates with [a] layer[,]" as amended claim 1 now recites. Indeed, Cote is entirely silent regarding any techniques for determining that a template file has been updated…”.
Examiner respectfully disagrees. Examiner asserts that Cote [34-38, 40, 41, 69] Figs 2A and 2B including steps 212 (2.12) and 219 (2.19), teaches that based on layout customization server customizing a template- customized template is downloaded to template layout server and user device, template may be updated (adapted) by server(s) multiple times based on user interaction history, and 
Cote[37, 40, 41], Pages 6-9] teaches a template has event triggers associated with layers, which may be detected,
therefore Cote sufficiently teaches in response to determining that the first template file has been updated to a second template file, downloading the second template file that includes instructions indicating how to modify one or more parameters of [[the]] a first layer included in the plurality of layers based on  a first event type and how to modify the one or more parameters of the first layer based on a second event type; and detecting a first application event corresponding to the first event type that the second template file associates with the first layer.
Regarding claim(s) 2-23, applicant’s argues the claims are allowable for reasons similar to those put forth with regards to claim 1. 
For reasons similar to those put forth by Examiner above with regards to claim 1 , examiner asserts that the previously cited art sufficiently teaches the amended claims 2-23. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9, 10-13, 15, 16, 18-23, are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Cote (US 20130212487 A1).
Cote was previously cited in PTO-892 form dated 3/4/2021.

Regarding claim 1, Cote teaches one or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors, cause the one or more processors to perform steps of (Cote [29, 136, 140-143, 153, 154]): 
outputting a plurality of layers of a content page for display according to a first template file (Cote [27-31] page with multiple layers (floating focal planes) is displayed on client device based on base layout (206)); 
in response to determining that the first template file has been updated to a second template file, downloading the second template file that includes instructions indicating how to modify one or more parameters of [[the]] a first layer included in the plurality of layers based on  a first event type and how to modify the one or more parameters of the first layer based on a second event type (Cote [34-38, 69] Figs 2A and 2B including steps 212 (2.12) and 219 (2.19), based on layout customization server customizing a template- customized template is downloaded to template layout server and user device, template may be updated (adapted) by server(s) multiple times based on user interaction history (Examiner notes that reference specification text and figures refer to steps using different numbering techniques), Also see (Cote [40, 41]); 
detecting a first application event corresponding to the first event type that the second template file associates with the first layer (Cote[37, 40, 41], Pages 6-9] template has event triggers associated with layers, which may be detected) ; 
modifying a first asset of the first layer based on the first application event, the first event type, and the instructions to generate a first modified layer and switching to outputting the first modified layer for display according to the second template file and the first modified layer (Cote [37, 40, 41], Pages 6-9 page display is based on dynamic layout template customization response (217), based on events- layers may be modified (such as changing color, resizing, scaling, as noted in the POST messages).

Regarding claim 2, Cote teaches the invention as claimed in claim 1 above. Cote further teaches wherein the first application event comprises a user input event (Cote [32, 33] user input with web page is monitored and detected).

Regarding claim 3, Cote teaches the invention as claimed in claim 2 above. Cote further teaches wherein the user input event comprises at least one a user gesture (Cote [32, 33] user input may be click, swipe, tap, double-tap).

Regarding claim 4, Cote teaches the invention as claimed in claim 1 above. Cote further teaches wherein modifying the first asset comprises at least one of modifying a scale of the first asset (Cote [37] user interaction may result it scaling content).

Regarding claim 6, Cote teaches the invention as claimed in claim 1 above. Cote further teaches wherein the second template file comprises, for each layer included in the plurality of layers, one or more assets included in the layer, including the first asset, and the one or more parameters that specify how the one or more assets are to be displayed in the content page (Cote [33, 34, 37, 38, 40, 41] dynamic layout template customization response (217) has information for each layer’s content and display properties).

Regarding claim 7, Cote teaches the invention as claimed in claim 1 above. Cote further teaches wherein the second template file includes a z order parameter associated with the first layer, and outputting the first modified layer for display comprises: displaying the first modified layer in front of at least one layer included in the plurality of layers based on the z order parameter; and displaying the first modified layer behind at least one layer included in the plurality of layers based on the z order parameter (Cote [27, 74, 75] base template and dynamic layout template customization response (217) has information so floating focal planes can be provided that can overlap and underlay other focal planes, overlapping information may be specified as z-index, Also see Cote [33, 34, 37, 38, 40, 41]).

Regarding claim 9, Cote teaches the invention as claimed in claim 1 above. Cote further teaches receiving a request to display the content page; and, in response: requesting the second template file that corresponds to the content page Cote [27-31] page with multiple layers (floating focal planes) is displayed on client device based on base layout (206), Cote [32, 33] after displaying page based on base layout, user interaction triggers event with respect to element user interacts with); 
requesting one or more assets specified by one or more uniform resource locators (URLs) included in the second template file, and outputting the one or more assets for display within the plurality of layers according to the one or more parameters included in the second template file (Cote NodeID 2 in layouttemplateresponse.php on Page 3, URL may be provided for image content for the node, Cote [41] web page content is retrieved and web page is displayed, Cote [30] web page contains layers (focal planes) for displaying content).

Claim 10 is a method performing instructions similar in scope to the instructions stored by the media of claim 1, and is rejected under the same rationale. 

Claim(s) 11-13, 15, 16, 18, is/are dependent on claim 10 above, is/are for a method performing instructions similar in scope to the instructions stored by the media of claims 2-4, 6, 7, 9, respectively, and is/are rejected under the same rationale. 

Claim 19 is a device executing instructions similar in scope to the instructions stored by the media of claim 1, and is rejected under the same rationale. Cote further teaches a computing device, comprising a memory storing a multiplane engine; and a processor that is coupled to the memory and, when executing the multiplane engine, is configured to (Cote [136, 140-143, 153, 154]).

Regarding claim 20, Cote teaches the invention as claimed in claim 19 above. Cote further teaches wherein the first application event comprises a time event (Cote [30-32] event monitoring may include time of day).

Regarding claim 21, Cote teaches the invention as claimed in claim 1 above. Cote does not specifically teach wherein the first layer is associated with a first class of devices, and further comprising: determining that a first device associated with the display is assigned to the first class of devices; and determining, based on the template file and the first class of devices, how to display the first layer on the display.
However Cote teaches wherein the first layer is associated with a first class of devices, and further comprising: determining that a first device associated with the display is assigned to the first class of devices; and determining, based on the template file and the first class of devices, how to display the first layer on the display (Cote Page 3 and [71] template has a specified device type, template specifies display characteristics of different layers (nodes- which have associated z-indices)).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Cote of wherein the first layer is associated with a first class of devices, and further comprising: determining that a first device associated with the display is assigned to the first class of devices; and determining, based on the template file and the first class of devices, how to display the first layer on the display, into the invention suggested by Cote; since both inventions are directed towards displaying content using layers, and incorporating the teaching of Cote into the invention suggested by Cote would provide the added advantage of allowing templates to be specified based on device types, and the combination would perform with a reasonable expectation of success (Cote Page 3 and [71]).

Regarding claim 22, Cote teaches the invention as claimed in claim 1 above. Cote further teaches wherein the first asset of the first layer is stored locally on a user device, and wherein downloading the second template file comprises downloading the second template file from an application server to the user device (Cote [41, 55] assets may be downloaded to user device for rendering webpage, Cote [34-38, 69] templates are downloaded to user from layout customization server and template layout server).

Regarding claim 23, Cote teaches the invention as claimed in claim 1 above. Cote further teaches determining that the first template file stored on an application server has been updated to a second template file stored on the application server (Cote [34-38, 69] Figs 2A and 2B including steps 212 (2.12) and 219 (2.19), based on layout customization server customizing a template- customized template is downloaded to template layout server and user device, template may be updated (adapted) by server(s) multiple times based on user interaction history (Examiner notes that reference specification text and figures refer to steps using different numbering techniques), Also see (Cote [40, 41]) ).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14, are rejected under 35 U.S.C. 103 as being unpatentable over Cote (US 20130212487 A1), in view of Greenberg (US 20160284112 A1).

Regarding claim 5, Cote teaches the invention as claimed in claim 1 above. Cote does not specifically teach wherein the second template file comprises a JavaScript Object Notation (JSON) file.
However Greenberg teaches wherein the template file comprises a JavaScript Object Notation (JSON) file (Greenberg [15, 102, 103] JSON may be used for template of web page including layer(s), JSON is a compact and portable language).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Greenberg of wherein the template file comprises a JavaScript Object Notation (JSON) file, into the invention suggested by Cote, so that the second template file of Cote comprises a JavaScript Object Notation (JSON) file as taught by Greenberg; since both inventions are directed towards templates for a web page including layer(s), and incorporating the teaching of Greenberg into the invention suggested by Cote would provide the added advantage of using a compact and portable language for the template, and the combination would perform with a reasonable expectation of success (Greenberg [15, 102, 103]).

Claim(s) 14 is/are dependent on claim 10 above, is/are for a method performing instructions similar in scope to the instructions stored by the media of claim 5, and is/are rejected under the same rationale. 

Claims 8, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Cote (US 20130212487 A1), in view of Blackmon (US 20160232151 A1).

Regarding claim 8, Cote teaches the invention as claimed in claim 1 above. Cote further teaches determining, via a first class parameter included in the template file, that the first layer is to be outputted for display on the device; and determining, via a second class parameter included in the second template file, that a third layer included in the plurality of layers is not to be outputted for display on the device (Cote [121] template(s) may specify certain focal planes are mandatory and may remove content based on certain criteria). 
Kramer does not specifically teach determining a size class of a device on which the content page is to be displayed.
However Blackmon teaches determining a size class of a device on which the content page is to be displayed (Blackmon [20, 21, 44] device where content is to be displayed may be classified based on device size).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Blackmon of determining a size class of a device on which the content page is to be displayed, into the invention suggested by Cote; since both inventions are directed towards displaying web pages on different devices, and incorporating the teaching of Cote into the invention suggested by Kramer would provide the added advantage of allowing a device type to be determined based on the size of the device, and the combination would perform with a reasonable expectation of success (Cote [20, 21, 44]).

Claim(s) 17 is/are dependent on claim 10 above, is/are for a method performing instructions similar in scope to the instructions stored by the media of claim 8, and is/are rejected under the same rationale. 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178